COURT OF APPEALS
                  SECOND DISTRICT OF TEXAS
                       FORT WORTH

                      NO. 02-15-00371-CV


THE CARMICHAEL FAMILY TRUST                      APPELLANT
BY AND THROUGH MICHAEL G.
CARMICHAEL AND JEANETTE C.
CARMICHAEL, HUSBAND AND
WIFE

                                 V.

KRONE MEDICAL PROPERTIES,                        APPELLEES
LP AND ITS GENERAL PARTNER
KRONE PROPERTY
MANAGEMENT, LLC


                              ----------

       FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                  TRIAL COURT NO. C-2014014

                              ----------
                MEMORANDUM OPINION AND ORDER 1

                                      ----------

      We have considered appellant’s petition for permissive interlocutory

appeal, appellees’ response, and appellant’s reply. See Tex. Civ. Prac. & Rem.

Code Ann. § 51.014(d), (f) (West Supp. 2015); Tex. R. App. P. 28.3(a), (f), (j).

      We grant the petition. 2 See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(f).

Appellant’s notice of appeal is deemed filed today. See id.; Tex. R. App. P.

28.3(k). The appeal will be governed by the rules for accelerated appeals. See

Tex. Civ. Prac. & Rem. Code Ann. § 51.014(f); Tex. R. App. P. 28.1, 28.3(k).

Appellant must file a copy of this order with the trial court clerk. See Tex. R. App.

P. 28.3(k).

      The clerk’s record and reporter’s record are due on or before February 4,

2016. See Tex. R. App. P. 26.1(b), 35.1(b).

      Appellant’s brief will be due twenty days after the appellate record is filed,

and appellees’ briefing will be due twenty days after appellant files its brief. See

Tex. R. App. P. 38.6(a)–(b).



      1
       See Tex. R. App. P. 47.4.
      2
        Although appellant has argued in its petition that the controlling issue of
law identified by the trial court applies equally to defendant Granbury Healthcare
Condominium Owners’ Association, the liability issue in that defendant’s motion
for summary judgment was not the same as the liability issue regarding the
condominium unit owners; thus, this court’s review will be limited to the
controlling issue of law as it relates to the condominium unit owners only.


                                          2
      The clerk of this court is directed to transmit a copy of this memorandum

opinion and order to the attorneys of record, the trial court judge, the trial court

clerk, and the court reporter.

                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

DELIVERED: January 25, 2016




                                         3